Case 2:21-cv-13304-CCC-JBC Document 1-4 Filed 07/02/21 Page 1 of 23 PagelD: 8

DEGRADO LAw, LLC

Paul K. DeGrado, Esq. (019271996)
250 Moonachie Road, Suite 200
Moonachie, NJ 07074

Tel.; 201-678-9007

Fax: 201-678-2875

Attorneys for Plaintiff(s)
SUPERIOR COURT OF NEW JERSEY

 

LUZ A. ESPAILLAT BERGEN COUNTY LAW DIVISION
Plaintiff, Docket No. BER-L-3233-21
Vv.

WILLIAM M. RITTER, CONTRACT

FREIGHTERS and JOHN DOE (1-10) a CIVIL ACTION
person, corporation, sole proprietorship,

partnership, limited liability company,

and/or limited liability partnership whose

identity is presently unknown, jointly and

severally together with interest and costs

of suit.

Defendants,

 

SUMMONS

From The State of New Jersey, To The Defendant(s) Named Above:

The plaintiff, named above, has filed a lawsuit against you in the Superior Court of New
Jersey. The complaint attached to this summons states the basis for this lawsuit. If you dispute
this complaint, you or your attorney must file a written answer or motion and proof of service
with the deputy clerk of the Superior Court in the county listed above within 35 days from the
date you received this summons, not counting the date you received it. (A directory of the
addresses of each deputy clerk of the Superior Court is available in the Civil Division
Management Office in the county listed above and online at http://www.judiciary.state.nj.us/pro
se/10153_deptyclerklawref.pdf.) If the complaint is one in foreclosure, then you must file your
written answer or motion and proof of service with the Clerk of the Superior Court, Hughes
Justice Complex, P.O. Box 971, Trenton, NJ 08625-0971. A filing fee payable to the Treasurer,
State of New Jersey and a completed Case Information Statement (available from the deputy
clerk of the Superior Court) must accompany your answer or motion when it is filed. You must
also send a copy of your answer or motion to plaintiff's attorney whose name and address appear
above, or to plaintiff, if no attorney is named above. A telephone call will not protect your rights;
you must file and serve a written answer or motion (with fee of $175.00 and completed Case
Information Statement) if you want the court to hear your defense.
Case 2:21-cv-13304-CCC-JBC Document 1-4 Filed 07/02/21 Page 2 of 23 PagelD: 9

If you do not file and serve a written answer or motion within 35 days, the court may
enter a judgment against you for the relief plaintiff demands, plus interest and costs of suit. If
judgment is entered against you, the Sheriff may seize your money, wages or property to pay all
or part of the judgment.

If you cannot afford an attorney, you may call the Legal Services office in the county
where you live or the Legal Services of New Jersey Statewide Hotline at 1-888-LSNJ-LAW (1-
888-576-5529). If you do not have an attorney and are not eligible for free legal assistance, you
may obtain a referral to an attorney by calling one of the Lawyer Referral Services. A directory
with contact information for local Legal Services Offices and Lawyer Referral Services is
available in the Civil Division Management Office in the county listed above and online at
http://Awww.judiciary,state.nj.us/prose/10153_ deptyclerklawref. pdf.

Smith/s/

DATED: May 26, 2021 Michelle M. Smith
Clerk of the Superior Court

 

Name of Defendant to be Served: Contract Freighters

Address of the Defendant to be Served: PO Box 2547/4701 E 32nd
Joplin, MO 64803
Case 2:21-cv-13304-CCC-JBC Document 1-4 Filed 07/02/21 Page 3 of 23 PagelD: 10
BER L 003233-21 05/18/2021 4:26:10 AM Pg 1 of 1 Trans ID: LCV20211230698

BERGEN COUNTY COURTHOUSE
SUPERIOR COURT LAW DIV
BERGEN COUNTY JUSTICE CTR RM 415
HACKENSACK NJ 07601-7680
TRACK ASSIGNMENT NOTICE
COURT TELEPHONE NO. (201) 221-0700
COURT HOURS 8:30 AM - 4:30 PM

DATE: MAY 17, 2021
RE: ESPAILLAT LUZ VS RITTER WILLIAM
DOCKET: BER L -003233 21

THE ABOVE CASE HAS BEEN ASSIGNED TO: TRACK 2.

DISCOVERY IS 300 DAYS AND RUNS FROM THE FIRST ANSWER OR 90 DAYS
FROM SERVICE ON THE FIRST DEFENDANT, WHICHEVER COMES FIRST.

THE PRETRIAL JUDGE ASSIGNED IS: HON ROBERT M. VINCI

IF YOU HAVE ANY QUESTIONS, CONTACT TEAM 002
AT; (201) 527-2600.

IF YOU BELIEVE THAT THE TRACK IS INAPPROPRIATE YOU MUST FILE A
CERTIFICATION OF GOOD CAUSE WITHIN 30 DAYS OF THE FILING OF YOUR PLEADING.
PLAINTIFE MUST SERVE COPIES OF THIS FORM ON ALL OTHER PARTIES IN ACCORDANCE
WITH R.4:S5A-2.
ATTENTION;

ATT: PAUL DEGRADO

DEGRADO LAW, LLC

250 MOONACHIE RD

STE 200

MOONACHIE NaI 07074

ECOURTS
Case 2:21-cv-13304-CCC-JBC Document 1-4 Filed 07/02/21 Page 4 of 23 PagelD: 11
BER-L-003233-21 05/17/2021 3:58:14 PM Py 1 of 17 Trans 10: LCV20211227907

 

 

Paul K, DeGirado, Esquire * +
T: (201) 678-9007

F: (201) 678-2875

E: pdegrado@degradolaw.com

* Board Certified Civil Trial Advocate by
the National Board of Trial Advocacy

+t Also Admitted in Florida, New York
and the District of Columbia

May 17, 2021

Civil Division Intake

Bergen County Superior Court
10 Main Street

Hackensack, New Jersey 0760]

Re: Luz Espaillat v. William Ritter, et al.
Docket No.: BER-~L-

To Whom It May Concern:

Please be advised that this firm represents the Plaintiff, Luz Espaillat, in the above-referenced
matter, Enclosed please find the following:

0+1 COMPLAINT AND JURY DEMAND
O+l Civil Case Information Statement

Please be further advised that the above documents are being filed electronically via New

Jersey eCourts. Thank you for your courtesies. Va
Very fuy hn
anon pn te

f

é
PAUL. DeGRAYDO
Enel, |
oA

Sa
TENET NINE MALES CANIN AC DN MONET NRD AME HINAS? Nera ce ROH Ag WN A Nena OO RNS Hoan no Sa seaman asnnatn Be 1 amRS tinh RRA

6735 Linford Lane 230 Moonachie Road « Suite 200 86) Manhatian Avenue Sante &
jacksonville, PL 32217 Moonachie, New Jersey 07074 Rrooklyn, NY 12222
Ph: 201-678-9007

Kindly Respond to NJ Office
Case 2:21-cv-13304-CCC-JBC Document 1-4 Filed 07/02/21 Page 5 of 23 PagelD: 12
BER-L-003233-21 05/17/2021 3:58:14 PM Pg 2 of 17 Trans ID: LCV20211227907

DeGRADO LAW, LLC

PAUL K. DEGRADO, ESQ. (019271996)
250 MOONACHIE ROAD, SUITE 200
MOONACHIE, NEW JERSEY 07074

T: (201) 678-9007

F: (201) 678-2875

Attorneys for Plaintiff

 

LUZ ESPAILLAT, SUPERIOR COURT OF NEW JERSEY
BERGEN COUNTY — LAW DIVISION
Plaintiff,
DOCKET NO.: BER-L-
v.
WILLIAM) RITTER, CONTRACT CIVIL ACTION

FREIGHTERS INC., JOHN DOES 1-10
(fictitious names representing presently
unknown individuals), and ABC
CORPS. 1-10 = (fictitious names
representing presently unknown legal
entities),
COMPLAINT AND JURY DEMAND
Defendants.

 

The Plaintiff, LUZ ESPAILLAT, by way of Complaint against the Defendants, WILLIAM

RITTER, CONTRACT FREIGHTERS INC., JOHN DOES 1-10 and ABC CORPS. 1-10, says:
FIRST COUNT

I. The Plainuff, LUZ ESPAILLAT, resides in the Borough of Elmwood Park, County
of Bergen, State of New Jersey.

2. Upon information and belief, the Defendant, WILLIAM RITTER, resides in the City
of Cartersville, County of Bartow, State of Georgia.

3, Upon information and belief, the Defendant, CONTRACT FREIGHTERS INC., is an
entity with its principal place of business located in the City of Joplin, County of Jasper, State of
Missouri.

4. Upon information and belief, the Defendants, JOHN DOES 1-10, said names being
Case 2:21-cv-13304-CCC-JBC’ Document 1-4 Filed 07/02/21 Page 6 of 23 PagelD: 13
BER-L-003233-21 05/17/2021 3:58:14 PM Pg 3 of 17 Trans ID: LCV20211227907

fictitious, are individuals whose identities cannot be ascertained as of the filing of this Complaint,
certain of whom owned or caused to be operated any motor vehicle that contributed, directly or
indirectly, to the injuries sustained by the Plaintiff as a result of a motor vehicle accident which
occurred on or about July 11, 2019, and are liable for damages claimed in this action.

5. Upon information and belief, the Defendant, ABC CORPS. 1-10, said names being
fictitious, are legal entities whose identities cannot be ascertained as of the filing of this Complaint,
including, without limitation, corporations, partnerships, limited liability companies, limited liability
partnerships and/or sole proprietorships, certain of whom owned or caused to be operated any motor
vehicle that contributed, directly or indirectly, to the injuries sustained by the Plaintiff as a result of a
motor vehicle accident which occurred on or about July 11, 2019, and are liable for damages claimed
in this action.

6. At all times mentioned herein, the Defendant, WILLIAM RITTER, was an employee,
representative, agent and/or servant of the Co-Defendants, CONTRACT FREIGHTERS INC., JOHN
DOES 1-10 and/or ABC CORPS. 1-10, performing his usual and customary job duties.

7. On or about July 11, 2019, the Plaintiff, LUZ ESPAILLAT, was the operator of a
motor vehicle that was traveling westbound on Passaic Street in the Borough of Wood-Ridge, County
of Bergen, State of New Jersey.

8. At the aforementioned time and place, the Defendant, WILLIAM RITTER, was the
operator of tractor trailer owned by the Co-Defendant, CONTRACT FREIGHTERS INC., that was
traveling in reverse in the westbound lane on Passaic Street in the Borough of Wood-Ridge, County
of Bergen, State of New Jersey.

9, At the aforementioned time and place, the Defendants, WILLIAM RITTER,

2
Case 2:21-cv-13304-CCC-JBC’ Document 1-4 Filed 07/02/21 Page 7 of 23 PagelD: 14
BER-L-003233-21 05/17/2021 3:58:14 PM Pg 4 of 17 Trans ID: LCV20211227907

CONTRACT FREIGHTERS INC., JOHN DOES 1-10 and ABC CORPS. 1-10, failed to keep their
respective motor vehicles and trailers under reasonable and proper control and so carelessly,
recklessly and negligently operated and maintained their motor vehicles, among other things, by
failing to obey traffic signals, signs, directions, and the rules of the road, failing to keep a proper look
out, failing to stop, failing to yield the right of way, failing to maintain directional control, failing to
maintain a reasonable distance between motor vehicles, speeding and being otherwise inattentive, so
as to cause their respective motor vehicle(s) to violently collide with the Plaintiffs motor vehicle.

10, As to all ofhis acts and omissions alleged herein, the Defendant, WILLIAM RITTER,
was acting within the course and scope of his employment with the Co-Defendants, CONTRACT
FREIGHTERS INC., JOHN DOES 1-10 and/or ABC CORPS. 1-10, and therefore those Co-
Defendants are vicariously liable to the Plaintiff, LUZ ESPAILLAT, for her damages resulting from
the subject motor vehicle accident pursuant to the doctrine of respondeat superior.

11. At the aforementioned time and place, the Plaintiff, LUZ ESPAILLAT, in no way
contributed to the happening and cause of the aforementioned accident in that she had the right of
way as she traveled westbound on Passaic Street in the Borough of Wood-Ridge, County of Bergen,
State of New Jersey.

12. As a direct and proximate result of the negligent, grossly negligent, palpably
unreasonable, careless and reckless acts and/or omissions of Defendants, WILLIAM RITTER,
CONTRACT FREIGHTERS INC., JOHN DOES 1-10 and ABC CORPS. I-10, the Plaintiff, LUZ
ESPAILLAT was caused to suffer severe and permanent injuries, as more particularly defined and
set forth in N.LS.A. 39:6A-8a, and has suffered great pain, shock, and mental anguish and was, and

still is, incapacitated and will be permanently disabled.
Case 2:21-cv-13304-CCC-JBC Document 1-4 Filed 07/02/21 Page 8 of 23 PagelD: 15
BER-L-003233-21 05/17/2021 3:58:14 PM Pg 5 of 17 Trans ID: LCV20211227907

WHEREFORE, the Plaintiff, LUZ ESPAILLAT, demands judgment for damages against
the Defendants, WILLIAM RITTER, CONTRACT FREIGHTERS INC., JOHN DOES 1-10 and

ABC CORPS. 1-10, jointly and severally, together with interest and costs of suit.

DESIGNATION OF TRIAL COUNSEL
Pursuant to Rule 4:25-4, Plaintiff hereby designates Paul K. DeGrado as trial counsel in this

action.

JURY DEMAND

Plaintiff hereby demands a trial by jury as to all issues herein.

CERTIFICATION PURSUANT TO R. 1:38-7
I hereby certify that confidential personal identifiers have been redacted from documents now
submitted to the court, and will be redacted from all docuyhehts submitted in the future in accordance

with Rule 1:38-7(b).

By:

 

PAULA. DeGRADO
Attorney for Plaintiff

Dated: x | aft Leu

CERTIFICATION PURSUANT TO R. 4:5-1

] hereby certify that the matter in controversy is not the subject of any other action pending in
4q
Case 2:21-cv-13304-CCC-JBC’ Document 1-4 Filed 07/02/21 Page 9 of 23 PagelD: 16
BER-L-003233-21 05/17/2021 3:58:14 PM Pg 6 of 17 Trans ID: LCV20211227907

any court nor of a pending arbitration proceeding and that no such action or arbitration is
contemplated, I further certify that J am unaware of any other person who should be joined in this
litigation whose identity I can currently ascertain. | certify that the foregoing statements made by me
are true to the best of my information, knowledge and belief. I am aware that if any of the foregoing

statements made by me are willfully false, ] am subject to punishment.

By:

 

PAUL/K, DeGRADO
Attoyhey for Plaintiff
é Li
Dated: 5 13 ve
Case 2:21-cv-13304-CCC-JBC ‘Document 1-4 Filed 07/02/21 Page 10 of 23 PagelD: 17
BER-L-003233-21 05/17/2021 3:58:14 PM Pg 7 of 17 Trans ID: LCV20211227907

Montclalr Belleville
HUMC Mountainside 36 Newark Avenue

Cy
4 Bay Ave., Suite 1 C€ yy Suite 300

Montclair, NJ 07042 Belleville, NJ 07108

Paramus Bellapiante Edison
5

. . 561 US Highway 1S
eo poue 17 North Arthowsedics ports Medic:ne Edison, NJ 08847
Paramus, NJ 07652

(p) 201-480-4333

(1) 201-480-4334

Joseph M. Bellapianta, MD, FAAOS
Board Certified Orthopaedic Surgeon

November 12, 2020

DeGrado Halkovich, LLC
540 Hudson Street, 5th Floor
Hackensack, NJ 07601

Re: Luz Espaillat Independent Medical Examination Narrative Report
Date of Birth
Date of Accident: July 11, 2019
Date of Examination: October 28, 2020

To Whom It May Concern:

I am a Board Certified Orthopaedic Surgeon and J have been asked to evaluate and comment on
the orthopaedic injuries sustained by your client, Ms. Luz Espaillat, as the result of the accident
that occurred on July 11, 2019, I bad the opportunity to evaluate and treat Ms. Espaillat on the
following dates August 3, 2020; August 26, 2020; September 16, 2020; September 30, 2020; and
October 28, 2020.

HISTORY OF PRESENT ILLNESS: Ms. Espaillat is a 68-year-old, right-hand dominant
female who is here today for an evaluation of injuries sustained to her neck, bilateral shoulders,
low back, and left knee as the result of the motor vehicle accident that occurred on July 11, 2019.
Ms. Espaillat was the seat-belted driver of her vehicle that was stopped when a truck backed up
into the front of her car, pushing her car backwards. She did not seek immediate medical
treatment on the scene of the accident. Ms. Espaillat saw her chiropractor, Dr. Scott Bensky, a
few days later. Ms. Espaillat was treating with Dr. Bensky for neck, bilateral trap, and low back
pain related to a motor vehicle accident that occurred on April 17, 2019. Ms. Espaillat reports
worsening of her pain in all of these areas following the second accident. She went for MRI’s of
the cervical and lumbar spines at Pinnacle MRI Group the day after the accident, on July 12,
2019.

Ms. Espaillat would continue chiropractic treatment with Dr. Bensky through December 13,
2019. She also treated with physical therapy for neck, low back, bilateral shoulder, and left knee
pain at Saddle Brook Chiropractic & Physical Therapy from August 1, 2019 through January 28,
2020.
Case 2:21-cv-13304-CCC-JBC ‘Document 1-4 Filed 07/02/21 Page 11 of 23 PagelD: 18
BER-L-003233-21 05/17/2021 3:58:14 PM Pg 8 of 17 Trans ID: LCV20211227907

Ms. Espaillat underwent electrodiagnostic testing with Dr. Samuel Caruthers on October 23,
2019, Electrodiagnostic testing revealed evidence for, “Left C6, C7 radiculopathy; Left LS, $1
radiculopathy, Acute on chronic right L5, $1 radiculopathy; No peripheral neuropathy or
entrapment neuropathy.”

Ms. Espaillat came under the care of pain management physician, Dr. Ross Nochimson October
25, 2019. At her initial evaluation, Dr. Nochimson recommended CES] left side, caudal LES]
L5-S1 left side, and to consider lumbar facet block/cervical facet block.

Ms. Espaillat came under the care of orthopaedic surgeon, Dr. Dov Berkowitz November 4,
2019, MRI’s of bilateral shoulders were ordered and obtained at Pinnacle MRI Group on
November 19, 2019. She was seen for follow-up on December 30, 2019. Bilateral shoulder
arthroscopy was recommended.

Ms. Espaillat was seen by Dr, Nochimson on January 28, 2020 for a follow-up evaluation after
left-sided lumbar epidural steroid injection, which reportedly reduced her pain and symptoms
greater than 50%. Cervical epidural steroid injection was attempted but access to the cervical
epidural space was not able to be achieved and the procedure was abandoned. Dr. Nochimson
recommended cervical facet block on the left side and caudal lumbar epidural steroid injection
on the right side,

Ms. Espaillat underwent, “Arthroscopy of the left shoulder; Extensive synovectomy; Extensive
bursectomy; Lysis of thickened coracoacromial ligament; Intra Articular debridement of the
rotator cuff tear and anterior labral tearing; Lysis of multiple adhesions subacromial
compartment,” with Dr. Nochimson on January 29, 2020 at Surgicore Surgical Center of Jersey
City. She was seen for post-operative follow-up on February 5, 2020. Post-operative physical
therapy and home exercises were recommended.

Ms. Espaillat presented to my office for an initial evaluation on August 3, 2020 with complaints
of neck, bilateral shoulder, low back, and left knee pain related to the accident on July 11, 2019,
She reported improvements with the treatment she had received thus far, however she was still
experiencing constant pain in her neck and low back, worse at night and with prolonged sitting
or standing, The neck pain was also worsened by movement. She reported making some
progress with the left shoulder after surgery, but that it had begun to cause pain again with
overhead movements. The right shoulder pain was bothering her the most. The left knee pain
she reported to be aggravated by walking and stairs. Ms. Espaillat reported associated weakness
and stiffness in all of these areas as well as radiating pain, numbness and tingling in the bilateral
upper and lower extremities.

On physical examination of the cervical spine, there was tenderness to palpation and trigger
points of left cervical paraspinal musculature. No step offs. No tendemess over the midline.
Case 2:21-cv-13304-CCC-JBC ‘Document 1-4 Filed 07/02/21 Page 12 of 23 PagelD: 19
BER-L-003233-21 05/17/2021 3:58:14 PM Pg 9 of 17 Trans ID: LCV20211227907

On physical examination of the left shoulder, there was tenderness to palpation over the
acromioclavicular joint and the bicipital groove. Positive O’Brien’s and Speed tests, Positive

Neer and Hawkin’s, and positive Lift Off test.

On physical examination of the right shoulder, there was tenderness to palpation over the
acromioclavicular joint and the bicipital groove. Positive O’Brien’s and Speed tests, Positive
Neer and Hawkin’s, and positive Lift Off test.

On physical examination of the lumbar spine, there was tenderness to palpation and trigger
points of bilateral lumbar paraspinal musculature. There was tenderness to palpation over the
left SI joint. No step offs. No tenderness over the midline.

On physical examination of the left knee, there was tenderness to palpation over the medial and
lateral joint lines and over the patella tendon. Range of motion was as follows: extension 0
degrees to flexion 120 degrees. There was pain with flexion. Patellofemoral crepitus was
present and there was a negative McMurray’s test.

Ms. Espaillat was given a prescription to continue physical therapy. We discussed requesting
authorization for intraarticular left knee and right shoulder bicipital groove steroid injections. |
She was scheduled to follow-up in 3 weeks to receive these injections.

Ms. Espaillat returned to my office on August 26, 2020, She was experiencing the same pain in
the neck, bilateral shoulders, low back, and left knee. She did not restart physical therapy.
Physical examination was unchanged.

Intraarticular left knee and right shoulder bicipital groove steroid injections were administered

under ultrasound guidance to ensure proper placement. Ms. Espaillat tolerated the procedures |
well. She was given a prescription to restart physical therapy. Bilateral upper trap and bilateral
lumbar paraspinal trigger point injections were recommended for next visit.

On September 16, 2020, Ms. Espaillat presented to my office for a follow-up evaluation. She
reported a small amount of relief from the injections administered last visit. Her biggest
complaint was the low back pain and pain radiating down the right leg. She reported having set
up an appointment to begin physical therapy the day after this visit. Physical examination was
unchanged.

Bilateral lumbar paraspinal trigger point injections were administered under ultrasound guidance
to ensure proper placement. Ms. Espaillat tolerated the procedure well.

Ms. Espaillat retumed to my office on September 30, 2020 for the bilateral upper trap trigger
point injections. Ms. Espaillat reported moderate relief from the bilateral lumbar paraspinal
trigger point injections. She had begun physical therapy and reported improvement in the left
knee pain. The neck pain had remained the same. Physical examination was unchanged.
Case 2:21-cv-13304-CCC-JBC Document 1-4 -Filed 07/02/21 Page 13 of 23 PagelD: 20
BER-L-003233-21 05/17/2021 3:58:14 PM Pg 10 of 17 Trans ID: LCV20211227907

Bilateral upper trap trigger points injections were administered under ultrasound guidance to
ensure proper placement. Ms. Espaillat tolerated the procedure well.

Ms. Espaillat presents today, October 28, 2020, for a follow up evaluation of neck, bilateral
shoulder, low back, and left knee pain related to the motor vehicle accident that occurred on July
11, 2019. She has been attending physical therapy two times per week since last visit. She
reports temporary relief from both the bilateral upper trap and bilateral lumbar paraspinal trigger
points injections that were administered. However, she is currently experiencing significant pain
in the neck and low back. She reports associated stiffness and weakness in the neck, low back,
bilateral shoulders, and left knee. The pain is worsened by activity, including walking and stairs,
and the stiffness tends to be worsened by sitting for prolonged periods, All of her pain and
symptoms are also worse at night.

PRIOR OR SUBSEQUENT ACCIDENTS/INJURIES: Ms, Espaillat was involved in a motor
vehicle accident that occurred on 4/17/2019 in which she sustained injuries to her cervical and
lumbar spines, She was the seat-belted driver of her vehicle that was rear ended while slowing
down in traffic. Ms. Espaillat treated with chiropractic therapy. Records indicate she was
experiencing neck pain radiating into bilateral traps and numbness and tingling in the left upper
extremity as well as low back pain radiating into the left hip and down the left leg to lateral
aspect of left calf with numbness into toes under the left foot prior to the accident on 7/11/2019.

Ms. Espaillat has a history of lumbar microdiscectomy in 2009.

TODAY’S PHYSICAL EXAMINATION (10/28/2020): Physical examination of the cervical
spine reveals tendemess to palpation and trigger points of bilateral cervical paraspinal
musculature, Range of motion is as follows: flexion 60 degrees, extension 50 degrees, left
rotation 55 degrees, right rotation 55 degrees, left lateral flexion 25 degrees, and right lateral
flexion 20 degrees, All range of motion performed with pain. Neurovascular examination is
intact and sensation is intact to light touch throughout bilateral upper extremities, (Normal
cervical spine range of motion: flexion 60 degrees, extension 50 degrees, rotation 90 degrees,
and lateral flexion 45 degrees.)

Physical examination of the left shoulder reveals tenderness to palpation over the
acromioclavicular joint and the bicipital groove. Range of motion is as follows: forward flexion
125 degrees, external rotation 55 degrees, and internal rotation to L3. Positive O’Brien’s and
Speed tests. Positive Neer and Hawkin’s tests. Positive Lift Off. (Normal range of motion of
the shoulder: forward flexion 150-180 degrees, external rotation 90 degrees, internal rotation in
adduction to T4-T8.)

Physical examination of the right shoulder reveals tenderness to palpation over the
acromioclavicular joint and the bicipital groove. Range of motion is as follows: forward flexion
125 degrees, external rotation 45 degrees, and internal rotation to L!. Positive O’Brien’s and
Speed tests. Positive Neer and Hawkin’s tests. Positive Lift Off. (Normal shoulder range of
motion: forward flexion 150-180 degrees, external rotation 90 degrees, internal rotation in
adduction to T4-T8.)
Case 2:21-cv-13304-CCC-JBC Document 1-4 Filed 07/02/21 Page 14 of 23 PagelD: 21
BER-L-003233-21 05/17/2021 3:58:14 PM Pg 11 of 17 Trans ID: LCV20211227907

bilateral lumbar paraspinal musculature. Range of motion of the lumbar spine is as follows:
flexion 90 degrees, extension 30 degrees, left lateral flexion 25 degrees, right lateral flexion 25
degrees, left rotation 25 degrees, and right rotation 25 degrees. Neurovascular examination is
intact with sensation intact to light touch throughout bilateral lower extremities, (Normal lumbar
spine range of motion: flexion 90 degrees, extension 30 degrees, rotation 30 degrees, and lateral

flexion 30 degrees.)

i

|

Physical examination of the lumbar spine reveals tenderness to palpation and trigger points of
{

}

i

Physical examination of the left knee reveals a mild effusion and tenderness to palpation over the
medial and lateral joint lines. Range of motion is as follows: extension 0 degrees and flexion
125 degrees. There is patellofemoral crepitus. (Normal knee range of motion: extension 0
degrees and flexion 135 degrees.)

RECORDS REVIEWED:

1, Medical records from Scott Bensky, DC/Scott Bensky Chiropractic, LLC dated
5/21/2019 to 12/13/2019.

2. MRI of the cervical spine without contrast from Pinnacle MRI Group dated
7/12/2019.

3. MRI of the lumbar spine without contrast from Pinnacle MRI Group dated 7/12/2019.

4, Medical records from Saddle Brook Chiropractic & Physical Therapy dated 8/1/2019
to 1/28/2020.

5. Medical record from Samuel G. Caruthers, MD/North Jersey Electrodiagnostics, LLC
dated 10/15/2019,

6, Electrodiagnostic testing report from Samuel G. Caruthers, MD/North Jersey
Electrodiagnostics, LLC dated 10/23/2019, revealing evidence for, “Left C6, C7
radiculopathy; Left L5, $1 radiculopathy, Acute on chronic right L5, S1
radiculopathy; No peripheral neuropathy or entrapment neuropathy.”

7, Medical records and reports from Ross Nochimson, DO/Highlands Interventional
Pain Management LLC dated 10/25/2019 to 1/8/2020.

8. Medical records from Dov J. Berkowitz, MD/New Jersey Advanced Orthopaedics,
LLC dated 11/4/2019 to 2/5/2020.

9, MRI of the left shoulder without contrast from Pinnacle MRI Group dated
11/19/2019.

10. MRI of the right shoulder without contrast from Pinnacle MRI] Group dated
11/19/2019.

11. Operative report for, “Arthroscopy of the left shoulder; Extensive synovectomy;
Extensive bursectomy; Lysis of thickened coracoacromial ligament; Intra Articular
debridement of the rotator cuff tear and anterior labral tearing; Lysis of multiple
adhesions subacromial compartment,” from Dov Berkowitz, MD/Surgicore Surgical
Center of Jersey City dated 1/29/2020,
Case 2:21-cv-13304-CCC-JBC Document 1-4 Filed 07/02/21 Page 15 of 23 PagelD: 22
BER-L-003233-21 05/17/2021 3:58:14 PM Pg 12 of 17 Trans ID: LCV20211227907

DIAGNOSTIC IMAGING:

1.

7/12/2019— MRI CERVICAL SPINE IMPRESSION: At C4-C%, there is a small
focal central disc herniation. This is causing compression of the ventral aspect of the
thecal sac. At C5-C6, there is diffuse disc bulge with a small broad-based
superimposed left neural foraminal disc herniation. This causing compression of the
ventral aspect of the thecal sac and a degree of Jeft foraminal narrowing, At C6-C7,
there is a small broad-based central disc herniation. This is causing compression of
the ventral aspect of the thecal sac.

7/12/2019-—— MRI LUMBAR SPINE IMPRESSION: Mild dextroscoliosis of the
lumbar spine. At L4-L5, there is a diffuse disc bulge with a small broad-based
superimposed central disc herniation. This is causing compression of the ventral
aspect of the thecal sac, and together with mild bilateral facet arthropathy and
hypertrophy causes mild central canal stenosis and naild to moderate bilateral
foraminal narrowing, right side greater than left. At L5-S1, mild endplate
degenerative changes are noted. There is a diffuse disc bulge with a small to
moderate-sized broad-based superimposed right central and right neural foraminal
disc herniation with underlying spurring. This is causing compression of the ventral
aspect of the thecal sac, and together with mild bilateral facet arthropathy and
hypertrophy causes moderate right lateral recess stenosis with moderate compression |
of the right S1 nerve root. The right lateral recess, moderate right foraminal
narrowing with moderate compression of the exiting right L5 nerve root, mild central
canal stenosis and mild to moderate left foraminal narrowing.

. 11/19/2019— MRI LEFT SHOULDER IMPRESSION: Small partial tear

involving the insertion of supraspinatus tendon. Subscapularis and infraspinatus
tendinosis. Mild thickening of inferior glenchumeral ligament. Minimal fluid in
subacromial, subdeltoid, subcoracoid bursae and also along bicipital tendon. Minimal
synovial effusion, Mild changes of osteoarthritis in the glenohumeral joint. Mild
degenerative changes in the acromioclavicular joint. Mild lateral downsloping of the
acromion.

. 11/19/2019 MRI RIGHT SHOULDER IMPRESSION: Small partial tear

involving the insertion of subscapularis tendon. Supraspinatus and infraspinatus
tendinosis. Minimal thickening of inferior glenohumeral ligament. Minimal fluid in
subacromial, subdeltoid, subcoracoid bursae and also along bicipital tendon. Minimal
synovial effusion. Mild changes of osteoarthritis in the glenohumeral joint. Mild
degenerative changes in the acromioclavicular joint, with hypertrophic spurs and
subarticular marrow changes. Mild lateral downsloping of the acromion.

DIAGNOSES:

1. Cervicalgia with disc herniations at C4-C5, C5-C6, and C6-C7.
2. Left C6, C7 radiculopathy.

3. Lumbago with disc herniations at L4-L5 and L5-S1.,

4, Bilateral lumbar radiculopathy at L5, $1,
Case 2:21-cv-13304-CCC-JBC Document 1-4 Filed 07/02/21 Page 16 of 23 PagelD: 23
BER-L-003233-21 05/17/2021 3:58:14 PM Pg 13 of 17 Trans ID: LCV20211227907

5. Impingement syndrome, bilateral shoulders.
6. Chondromalacia patellae, left knee.

SUMMARY AND CONCLUSIONS: Ms. Espaillat is a 68-year-old, right-hand dominant
female who sustained injuries to her bilateral shoulders, left knee, and cervical and lumbar spines
as the result of the motor vehicle accident that occurred on July 11, 2019. Having the
opportunity to evaluate and treat Ms. Espaillat as well as review her medical records, it is my
opinion, within a reasonable degree of medical probability, that the aforementioned injuries are
proximately and causally related to the July 11, 2019 accident.

Ms. Espaillat was involved in a previous motor vehicle accident on April 17, 2019 after which
she treated with a chiropractor, Dr. Bensky for neck, bilateral trap, and low back pain related to
that accident, Ms. Espaillat reports significant worsening of the pain and symptoms in these
areas following the July 11, 2019 motor vehicle accident. She denies a history of bilateral
shoulder joint or left knee joint pain prior to the July 11, 2019 accident. Additionally, Ms.
Espaillat has a history of lumbar microdiscectomy in 2009, however she advises that her pain
resolved at that time and there was no pain in the low back up until the April 17, 2019 motor
vehicle accident. There is no imaging for comparison after the April 17, 2019 accident and prior
to the July 11, 2019 accident. However, it is within a reasonable degree of medical probability
based on the patient’s reports and the medical records reviewed, that the neck, bilateral trap, and
low back pain and symptoms were aggravated and exacerbated by the July 11, 2019 motor
vehicle accident. It is further my opinion that all of the aforementioned injuries are both
significant and permanent in nature.

All opinions are stated within a reasonable degree of medical probability.
The statements and opinions in this report are based upon history as provided by Ms. Espaillat,
physical examination, and all medical records sent to my office. If additional materials become

available, an addendum may be required.

Sincerely,

.

Joseph M. Bellapianta, MD, FAAOS
JMB:bl
Case 2:21-cv-13304-CCC-JBC Document 1-4 Filed 07/02/21 Page 17 of 23 PagelD: 24
BER-L-003233-21 05/17/2021 3:58:14 PM Pg 14 of 17 Trans 1D: LCV20211227907

DeGRADO LAW, LLC
250 MOONACHIE ROAD, SUITE 200
MOONACHIE, NEW JERSEY 07074
(201) 678-9007

 

Attorneys for Plaintiff(s)
Luz Espaillat
Plaintiff,
v.
Defendants.

 

I, Joseph Bellapianta, M.D., certify that:

SUPERIOR COURT OF NEW JERSEY
COUNTY
LAW DIVISION

Docket No.

CIVIL ACTION

CERTIFICATE OF MERIT
UNDER N.JS.A 39:6A-8.a.

1. 1 am a licensed physician as defined in N.J.S.A. 45:9-5.1.

 

2. 1 am the licensed treating physician to the Plaintiff, or a board certified licensed physician

to whom the Plaintiff was referred by the treating physician. Any opinions set forth herein are within a

reasonable degree of medical probability.

3. The Plaintiff, Luz Espaillat, as a result of a motor vehicle accident on July 11, 2019

sustained the following injuries:

See findings in attached narrative report, which I incorporate by reference.

Such injuries have resulted in permanent injury. Permanent injury which means a body part or

organ or both has not healed to function normally and to medical probability will not heal to function

normally with further medical treatment.

4. This certification is based upon the following objective clinical evidence:

MRI films, as well as physical examination and findings listed in my report and records.
Case 2:21-cv-13304-CCC-JBC Document 1-4 Filed 07/02/21 Page 18 of 23 PagelD: 25
BER-L-003233-21 05/17/2021 3:58:14 PM Pg 15 of 17 Trans ID: LCV20211227907

5, Any testing referred to above is not experimental in nature or dependent entirely upon
subjective patient response.
| hereby certify that the foregoing statements made by me are true. I am aware that ifany of the

foregoing statements made by me are willfully false, | am subject to punishment.

 

JoseplBellapianta, M.D.
pated: 3 A fs, ellapianta,
Case 2:21-cv-13304-CCC-JBC Document 1-4 Filed 07/02/21 Page 19 of 23 PagelD: 26
BER-L-003233-21 06/17/2021 3:58:14 PM Pg 16 of 17 Trans ID: .CV20211227907

 

 

 

 

: * Pde ste chou kena
Civil Case Information Statement Payment type: Ock Cleg Cca
(CIS) Chg/Ck Number:
Use for initial Law Division Amount:

Civil Part pleadings (not motions) under Rule 4:5-14
Pleading will be rejected for filing, under Rule 1:5-6(c), | Overpayment:
if information above the black bar is not completed

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

or attorney's signature is not affixed Batch Number:
Atlorney/Pro Se Name Telephone Number County of Venue
Paul K, DeGrado, Esq. (201) 678-9007 Bergen
Firm Name {if applicable) Docket Number (when available)
DeGrado Law, LLC BER-L-
Office Address np Document Type
250 Moonachie Road, Suite 200 Complaint
Moonachie, New Jersey 07074 “
Jury Demand 4 Yes [J No
Name of Parly (e.g., John Doe, Plaintiff) Caplion
Luz Espaillat, Plaintiff Luz Espailiat v, William Ritter, Contract Freighters inc., John Does
4-10, ABC Corps. 1-10, et al,
Cuse Type Number Are sexual abuse claims Lee . cspstimay peoge
(See reverse side tor listing) | alleged? Is this a professional malpractice case? {] Yes 8 No
. Y if you have checked "Yes," seo N.1S.A. 2A:534-27 and applicable case law
603N CI Yes li No regarding your obligation to file an aftidavit of merit.
Related Cases Pending? If Yes,” list docket numbers
C] Yes No

 

  
 
 
  

Do you anlicipate adging any partes Name of defendant's primary insurance company (ii known)
(arising out of same transaction or occurrence}?

(2 Yes fl No

(J None
@ Unknown

 

ae BCMA ene TR al tt MAU tt oe
Case Characlerisiics for Purposes of Determining if Case is Appropriate for Madiation

De parties have a current, past or tecurreal relationship? if “Yes,” is thal relationship:
[yes No (lEmployer/Empioyee — () Friend/Meighbor () Other (explain)

(22 Familial (C) Business

 

 

Does the statute qovermng this case provide for payment of fees by the losing party? {| Yes Ba No

 

Use this space to alerl the courl to any special case characteristics thal may warrant individual management or accelerated dispasition

 

c& Do you of your clent aeed any disability accommodations? li yes, please idenlify the requested accommodation

 

{J Yes i
Will an interpreter be needed? 1 yes, for whal ‘anguage?
LJ Yes fi No

 

i certify that confidential personafidentifiers have been redacted from documents now submitted to the court and will be
redacted from all documents,Sub ittad In the future in accordance with Rule 1:38-7(b).

 

 

 

 

 

wae a t Zz a eve eepeeasasenemepassisansnmnesttmtinaci teins osname
scowm & po, /
Attomey Siugnature a ‘ sv fot Pe ey
Z } a {*
a
a

Revised form Promutgated by OV31/2020 Notice to the Bar, ON 10517 (Appendix XH-B 1) page lof?
Case 2:21-cv-13304-CCC-JBC Document 1-4 Filed 07/02/21 Page 20 of 23 PagelD: 27
BER-L-003233-21 05/17/2021 3:58:14 PM Pg 17 of 17 Trans ID: LOV20211227907

 

Civil Case Information Statement
(CIS)

Use for initial pleadings (not motions) under Rule 4:5-4

 

CASE TYPES (Choose one and enter number of case type In appropriate space on the reverse side.)

panes

    

niet ake EH days discovery f wes e
161 Name Change 506

  

PIP Coverage

175 Forfelture S10 UM or VIM Claim (coverage issues only)
302 Tenancy 511 Action on Negotiable instrument
399 Real Property (other than Tenancy, Contract, Condemnation, Complex 512 Lemon Law

Commercial of Construction) 801 Summary Action
502 Book Account (debt collection mailers only) 862 Open Pubdlic Records Act (summary action)
505 Other Insurance Claim (including declaratory judgment actions) 999 Other (briefly describe nature of action}

   

305 Construction G603Y Auto Negligence - Petsonal Injury (varbal threshold)
509 Employment {other than Conscientious Employees Protection Act (CEPA) 605 Personal injury
or Law Against Discrimination (LAD)) 610 Aulo Negligence ~ Property Damage
699 Contracl/Commercial Transaction 621 UM or UIM Claim (includes bodily injury}
603N Auto Negligence ~ Personal Injury (non-verbal threshold) 699 Tort ~ Olher

 
   

‘Track lll’ 460.days discovery, ae
065 = Civil Rights 608 Toxic Tort

301 = Crndemnation 669 Defamation

602 Assault and Battery 616 Whistleblower / Conscientious Employee Protection Act
604 Madical Malpractice {GEPA) Cases

606 Product Liability 617 Inverse Condemnation

607 Professional Malpractice 618 Law Against Diseriminalion (LAD) Cases

   
 
       

rr

MAL CUE uLuGLy aC CCC SCE eae ae

156 EnvironmentalfEnvironmental Covenage Litigation 514 Insurarice Fraud

   

303 Mt. Laure! 620 False Clainis Act
508 Complex Commercial 701 Actions in Lien of Frerogative Writs
513 Complex Construction

 
  

Mitts ACEI ULSI") ee es ee cs

274 = Aecutane/lsotretinein 601 Asbestos

2/4 Risperdal/Seroquel/Zyprexa 623 Propecia

261 Bristol-Myers Squibb Environmental 624 Stryker LFIT CoCr V40 Fernoral Heads
282 Fasamax 625 Firefighter Hearing Loss Litigation

285 Sbyker Tadent Hip Implants 626 Anilify

286 Levaquin 627 FPnysiomesh Flexisle Composite Mash
289- Reglan 628 Taxolare/Docetaxel

291 Peivic MeshtGynecare 629 Zostavax

292 Pelvic Mesh/Barcd 630 Proceed Mesh/Pateh

293 DePuy ASR bin implant Litigation 631 Proton-Pump inhubiters

295 Allover Regenerative Tissue Matrix 632  HealihPius Surgery Center

296 Sivyker Rejuvenais/ABG ft Modular rip Stem Companents 633 Moleng Mernia System Mest

297 Murena Contraceptive Device
299 = Olmesarian Medoxomil Medications/Benicar
200 bate-Rased Body Powders

if you believe this case requires 4 track other than that provided above, please indicate the reason on Side 1,
in the space under "Case Characteristics,

Please check off cach applicable category [[] Putative Class Action {_| Title $9 [2] Consumer Fraud

 

 

 

Rev sect Form Promulgated by 04/31/7020 Nolice to Ihe Bar, ON 1051? (Appencdia Xt B 1) pade 2 of 2
Case 2:21-cv-13304-CCC-JBC Document 1-4 Filed 07/02/21 Page 21 of 23 PagelD: 28
BER-L-003233-21 05/17/2021 3:58:14 PM Pg 1 of 1 Trans ID: LCV20211227907

Civil Case Information Statement

Case. Details: BERGEN I Civ

  

art Docket# L-003233-21

 

Case Caption: ESPAILLAT LUZ VS RITTER WILLIAM Case Type: AUTO NEGLIGENCE-PERSONAL INJURY (NON-
Case Initiation Date: 05/17/2021 VERBAL THRESHOLD)

Attorney Name: PAUL DEGRADO Document Type: Complaint with Jury Demand

Firm Name: DEGRADO LAW, LLC Jury Demand: YES - 6 JURORS

Address; 250 MOONACHIE RD STE 200 Is this a professional malpractice case? NO

MOONACHIE NJ 07074 Related cases pending: NO

Phone: 2016789007 If yes, list docket numbers:

Name of Party: PLAINTIFF : Espaillat, Luz Do you anticipate adding any parties (arising out of same
Name of Defendant's Primary Insurance Company transaction or occurrence)? NO

(if known): Unknown
Are sexual abuse claims alleged by: Luz Espaillat? NO

THE INFORMATION PROVIDED ON THIS FORM CANNOT BE INTRODUCED INTO EVIDENCE

*"GASE CHARAGTERISTICS FOR PURPOSES OF DETERMINING IF CASE IS APPROPRIATE FOR MEDIATION —

Do parties have a current, past, or recurrent relationship? NO
If yes, is that relationship:
Does the statute governing this case provide for payment of fees by the losing party? NO

Use this space to alert the court to any special case characteristics that may warrant individual
management or accelerated disposition:

Do you or your client need any disability accommodations? NO
If yes, please identify the requested accommodation:

Will an interpreter be needed? NO
If yes, for what language:

Please check off each applicable category: Putative Class Action? NO Title 59? NO Consumer Fraud? NO

| certify that confidential personal identifiers have been redacted from documents now submitted to the
court, and will be redacted from all documents submitted in the future in accordance with Rule 1:38-7(b)

05/17/2021 isi PAUL DEGRADO
Dated Signed
Case 2:21-cv-13304-CCC-JBC Document 1-4 Filed 07/02/21 Page 22 of 23 PagelD: 29

ATLANTIC COUNTY:

Deputy Clerk of the Superior Court
Civil Division, Direct Filing

1201 Bacharach Bivd., First Floor
Atlantic City, NJ 08401

LAWYER REFERRAL

(609) 345-3444

LEGAL SERVICES

(609) 348-4200

BERGEN COUNTY:

Deputy Clerk of the Superior Court
Civil Division, Room 115

Justice Center, 10 Main St.
Hackensack, NJ 07601

LAWYER REFERRAL

(201) 488-0044

LEGAL SERVICES

(201) 487-2166

BURLINGTON COUNTY:
Deputy Clerk of the Superior Court
Central Processing Office
Attn: Judicial Intake

First Fl., Courts Facility

49 Rancocas Rd.

Mt. Holly, NJ 08060
LAWYER REFERRAL
(609) 261-4862

LEGAL SERVICES

(800) 496-4570

CAMDEN COUNTY
Deputy Clerk of the Superior Court
Civil Processing Office
Hall of Justice

Is. FL, Suite 150

101 S. Fifth St.
Camden, NJ 08103
LAWYER REFERRAL
(856) 964-4520
LEGAL SERVICES
(856) 964-2010

CAPE MAY COUNTY:

Deputy Clerk of the Superior Court
9N. Main Street

Cape May Court House, NJ 08210
LAWYER REFERRAL

(609) 463-0313

LEGAL SERVICES

(609) 465-3001

CUMBERLAND COUNTY:
Deputy Clerk of the Superior Court
Civil Case Management Office

60 West Broad St.

P.O, Box 10

Bridgeton, NJ 08302

LAWYER REFERRAL

(856) 696-5550

LEGAL SERVICES

(856) 691-0494

ESSEX COUNTY:

Deputy Clerk of the Superior Court
Civil Customer Service

Hall of Records, Room 201

465 Dr. Martin Luther King, Jr. Blvd.
Newark, NJ 07102

LAWYER REFERRAL

(856) 482-0618

LEGAL SERVICES

(973) 624-4500

GLOUCESTER COUNTY:
Deputy Clerk of the Superior Court
Civil Case Management Office
Attn: Intake

First Fl., Court House

1 North Broad St.

Woodbury, NJ 08096
LAWYER REFERRAL

(856) 848-4589

LEGAL SERVICES

(856) 848-5360

HUDSON COUNTY:

Deputy Clerk of the Superior Court

Superior Court, Civil Records Dept.

Brennan Court House - Ist Floor
583 Newark Ave. |
Jersey City, NJ 07306 |
LAWYER REFERRAL

(201) 798-2727

LEGAL SERVICES

(201) 792-6363

HUNTERDON COUNTY:
Deputy Clerk of the Superior Court
Civil Division

65 Park Avenue

Flemington, NJ 08822

LAWYER REFERRAL

(908) 735-2611

LEGAL SERVICES

(908) 782-7979

MERCER COUNTY: ;
Deputy Clerk Superior Court i
Local Filing Office, Courthouse

175 South Broad Street, P.O. Box 8068
Trenton, NJ 08650

LAWYER REFERRAL

(609) 585-6200

LEGAL SERVICES

(609) 695-6249

MIDDLESEX COUNTY:

Deputy Clerk of the Superior Court
Middlesex Vicinage

2nd Floor - Tower

56 Paterson St., P.O Box 2633
New Brunswick, NJ 08903-2633
LAWYER REFERRAL

(732) 828-0053

LEGAL SERVICES
(732) 249-7600

MONMOUTH COUNTY:
Deputy Clerk of the Superior Court
Court House

P.O. Box 1269

Freehold, NJ 07728-1269
LAWYER REFERRAL

(732) 431-5544

LEGAL SERVICES

(732) 866-0020

MORRIS COUNTY:
Deputy Clerk of the Superior Court
Morris County Courthouse
Civil Division

Washington and Court Sts.
P.O. Box 910

Morristown, NJ 07960-0910
LAWYER REFERRAL
(973) 267-5882

LEGAL SERVICES

(973) 285-6911

OCEAN COUNTY:

Deputy Clerk of the Superior Court
118 Washington Street, Room 121
P.O. Box 2191

Toms River, NJ 08754-2191
LAWYER REFERRAL

(732) 240-3666

LEGAL SERVICES

(732) 341-2727

PASSAIC COUNTY:

Deputy Clerk of the Superior Court
Civil Division

Court House

77 Hamilton Street

Paterson, NJ 07505

LAWYER REFERRAL

(973) 278-9223

LEGAL SERVICES

(973) 523-2900

SALEM COUNTY:

Deputy Clerk of the Superior Court
Attn: Civil Case Management Office
92 Market St.

Salem, NJ 08079

LAWYER REFERRAL

(856) 678-8363

LEGAL SERVICES

(856) 451-0003

SOMERSET COUNTY:

Deputy Clerk of the Superior Court
Civil Division

P.O. Box 3000

40 North Bridge St.

Somerville, NJ 08876

LAWYER REFERRAL

(908) 685-2323

LEGAL SERVICES

Case 2:21-cv-13304-CCC-JBC Document 1-4 Filed 07/02/21 Page 23 of 23 PagelD: 30

(908) 231-0840

SUSSEX COUNTY:

Deputy Clerk of the Superior Court
Sussex County Judicial Center
43-47 High Street

Newton, NJ 07860

LAWYER REFERRAL

(973) 267-5882

LEGAL SERVICES

(973) 383-7400

UNION COUNTY:

Deputy Clerk of the Superior Court
Ist FL, Court House

2 Broad Street

Elizabeth, NJ 07207-6073
LAWYER REFERRAL

(908) 353-4715

LEGAL SERVICES

(908) 354-4340

WARREN COUNTY:

Deputy Clerk of the Superior Court
Civil Division Office

Court House

413 Second St.

Belvidere, NJ 07823-1500
LAWYER REFERRAL

(973) 267-5882

LEGAL SERVICES

(908) 475-2010
